Citation Nr: 0729656	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disability on 
a secondary basis.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1969.  He was awarded the Purple Heart Medal and the 
Bronze Star Medal with first oak leaf cluster and "V" 
device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's heart disability was caused by his service-
connected diabetes.

2.  The veteran's peripheral vascular disease of the lower 
extremities was caused by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  Heart disability is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).

2.  Peripheral vascular disease of the lower extremities is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for heart 
disability and for peripheral vascular disease of the lower 
extremities.  Therefore, no further development of the record 
is required with respect to the matters decided herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his heart disease and his 
peripheral vascular disease of the lower extremities 
developed as a result of his diabetes mellitus and/or his 
post-traumatic stress disorder (PTSD).  

The medical evidence shows that it is at least as likely as 
not that the veteran's heart disease and his peripheral 
vascular disease are etiologically related to his diabetes 
mellitus.  There are two medical opinions on point.  A 
January 2006 VA examiner concluded that the primary cause of 
the veteran's peripheral arterial vascular disease is his 
tobacco abuse.  The examiner supports his opinion by noting 
that the veteran's peripheral vascular disease of the lower 
extremities was quite advanced in 1995, which was just two 
and one half years after the diagnosis of diabetes mellitus.  
Although the VA examination report lists a diagnosis of 
hypertension, the VA examiner does not provide any opinion 
regarding whether any currently present heart disability is 
at least as likely as not related to the veteran's diabetes 
mellitus or PTSD.

However, there is a letter from the veteran's private 
physician, Dr. Nunnery, which states that the veteran's 
diabetes mellitus, which was diagnosed in March 1993, is one 
of the major factors in causing his heart disease and 
peripheral vascular disease.  

With a private opinion bolstering the veteran's claims that 
his heart disease and peripheral vascular disease are related 
to his diabetes mellitus, no opinion against the heart 
disease claim, and a VA physician's opinion which does not 
support the peripheral vascular disease claim, the Board must 
find that preponderance of the evidence is in the veteran's 
favor regarding his heart disease claim, and the evidence is 
in equipoise with respect to the peripheral vascular disease 
claim.  

The Board recognizes that the VA physician looked at the 
evidence, examined the veteran, and determined that based 
upon the date of onset and severity of the peripheral 
vascular disease, it is less likely than not that the 
diabetes caused the peripheral vascular disease.  However, 
because there is a private medical opinion supporting the 
claim that the veteran's peripheral vascular disease is 
related to his diabetes, and giving the benefit of the doubt 
to the veteran, the Board finds that there is enough evidence 
in the record to support the veteran's claim.  

Accordingly, the veteran's claims for service connection for 
heart disability and for peripheral vascular disease of the 
lower extremities will be granted.


ORDER

Entitlement to service connection for heart disability is 
granted.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities is granted.





____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


